UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report: Not applicable Commission file number 000-50867 SYNERON MEDICAL LTD. (Exact name of Registrant as specified in its charter) N/A (Translation of Registrant’s name into English) ISRAEL (Jurisdiction of incorporation or organization) Industrial Zone, Yokneam Illit, 20692, Tavor Building P.O.B. 550, Israel (Address of principal executive offices) Hugo Goldman, CFO Telephone: 972-732-442200 Email: CFO@syneron.com Facsimile: 972-732-442202 Industrial Zone, Yokneam Illit, 20692, Tavor Building P.O.B. 550, Israel (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act. Title of Each Class Name of Each Exchange on which Registered Ordinary Shares, par value NIS 0.01 per share Nasdaq Global Select Market Securities registered or to be registered pursuant to Section 12(g) of the Act. None (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. None (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report. As of December 31, 2013, the Registrant had 36,630,586 Ordinary Shares outstanding (excluding treasury shares). Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. oYesxNo If this report is an annual report or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. oYesxNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filerx Non-accelerated filero Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP x International Financing Reporting Standards as issued by the International Accounting Standards Board o Othero If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 oItem 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo In this Annual Report on Form 20-F, unless the context suggests otherwise, the terms “Syneron,” “the Company,” “we,” “us,” “our” or “ours” refer to Syneron Medical Ltd. and its consolidated subsidiaries as of December 31, 2013. All references in this Annual Report on Form 20-F to “U.S. dollars,” “dollars” or “$” are to the legal currency of the United States of America, and all references in this Annual Report on Form 20-F to “NIS” or “New Israeli Shekel” are to the legal currency of Israel. Any statements contained in this Annual Report on Form 20-F regarding future expectations, beliefs, goals, plans or prospects constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Further, any statements that are not statements of historical fact (including statements containing the words "believes," "anticipates," "plans," "expects," "may," "will," "would," "intends," "estimates" and similar expressions) should also be considered to be forward-looking statements. The forward-looking statements included herein are based on current expectations and beliefs that involve a number of known and unknown risks and uncertainties. Forward-looking statements include, but are not limited to, statements about: · our expectation that our product services and consumables revenue will increase over time as a percentage of revenues and in absolute numbers as our installed base grows; · our anticipation that we will generate higher revenues and attractive margins as we expand our recurring-revenue business model, and our expectation that our acquisition of New Star Lasers, Inc., which conducts business as CoolTouch, Inc., will contribute to such business model going forward; · our belief that the demand for energy-based aesthetic treatments will continue to expand; · our expectation that market opportunities for our body-shaping and fat reduction business will grow and that the expansion of such business, including through our new VelaShape and UltraShape product families will increase our future revenues; · our belief that an increasing number of non-core physicians, such as family practitioners, internists and OB/GYNs, have expanded their practice into aesthetic procedures; · our ability to make novel product introductions and upgrades, acquire new products, and identify new markets for our products; · our belief that Iluminage Beauty Ltd.'s products will capitalize on and enhance the growth potential of the emerging home-use aesthetic device market, and will develop and bring to consumers innovative, high performance beauty solutions; · our expectation that we will be successful in realizing the benefits and synergies arising out of our acquisitions, joint ventures, and other strategic initiatives; · our expectation that we will expand our presence in North America and the Asia Pacific region (APAC), including through the growth of our North American sales force and APAC sales infrastructure; · our belief that our expanded North American sales force will leverage the expected growth in the North American aesthetic products market; · the timing of, and our ability to, receive clearance for and expand our product offerings in the Chinese market; · our expectations regarding our research and development expenses, including our expectations regarding the development of product initiatives; · the timing of, and our ability to, obtain and/or maintain regulatory approvals for our products and new product initiatives, including our expectation of receiving FDA approval for UltraShape in the first quarter of 2014; and · our belief that we are currently in compliance, and our ability to maintain compliance, with government regulations and licenses. These forward-looking statements are based on certain assumptions, including, but not limited to, the following: the assumption that we will not lose a significant customer or customers or experience increased fluctuations of demand or rescheduling of purchase orders; that our products will be approved by appropriate regulatory authorities; that we will launch new products or discontinue to market old products; that our markets, including the home-use market, will continue to grow; that our products will remain accepted within their respective markets and will not be replaced by new technologies; that competitive conditions within our markets will not change materially or adversely; that we will retain key technical and management personnel; that our forecasts will accurately anticipate market demand and that, in light of the challenging current economic climate, there will be no material adverse change in our operations or business. Assumptions relating to the foregoing involve judgment with respect to, among other things, future economic, competitive and market conditions, and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond our control. If one or more of these assumptions will prove incorrect, our actual results, performance or achievements may vary materially from any future results, performance or achievements expressed or implied by these forward-looking statements. This forward-looking statement does not reflect the potential impact of any future dispositions or strategic transactions that may be undertaken. In light of the significant uncertainties inherent in the forward-looking information included herein, the inclusion of such information should not be regarded as a representation by us or any other person that our objectives or plans will be achieved. Factors that could cause actual results to differ from our expectations or projections include the risks and uncertainties relating to our business described in this Annual Report on Form 20-F at Item 3.D. “Key Information – Risk Factors.” In addition, the statements in this document reflect our expectations and beliefs as of the date of this Annual Report. However, while we may elect to update these forward-looking statements publicly in the future, we specifically disclaim any obligation to do so, unless otherwise required by law. In light of these risks, uncertainties and assumptions, the forward-looking events discussed in this Annual Report on Form 20-F might not occur. TABLE OF CONTENTS Page PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 1 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 1 ITEM 3. KEY INFORMATION 1 ITEM 4. INFORMATION ON THE COMPANY 27 ITEM 4A. UNRESOLVEDSTAFF COMMENTS 54 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 54 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 76 ITEM7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 93 ITEM 8. FINANCIAL INFORMATION 96 ITEM 9. THE OFFER AND LISTING 98 ITEM 10. ADDITIONAL INFORMATION 100 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 121 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 122 PART II ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 122 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 122 ITEM 15. CONTROLS AND PROCEDURES 122 ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT 123 ITEM 16B. CODE OF ETHICS 123 ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 123 ITEM 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 124 ITEM 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 124 ITEM16F. CHANGE IN THE REGISTRANT'S CERTIFYING ACCOUNTANT 124 ITEM 16G. CORPORATE GOVERNANCE 125 ITEM 16H. MINE SAFETY DISCLOSURE 125 PARTIII ITEM 17. FINANCIAL STATEMENTS 125 ITEM 18. FINANCIAL STATEMENTS 125 ITEM 19. EXHIBITS 126 SIGNATURES PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3. KEY INFORMATION A. SELECTED FINANCIAL DATA The following selected consolidated financial data is qualified by reference to and should be read in conjunction with our audited consolidated financial statements and notes thereto included elsewhere in this Annual Report on Form 20-F. The selected consolidated balance sheet data as of December 31, 2013 and 2012 and the selected consolidated statement of operations data for each of the years ended December 2013, 2012 and 2011 have been derived from our audited consolidated financial statements included elsewhere in this Annual Report on Form 20-F, which have been prepared in accordance with accounting principles generally accepted in the U.S. (U.S. GAAP) and audited by Kost, Forer, Gabbay & Kasierer, an independent registered public accounting firm and a member firm of Ernst & Young Global. The selected consolidated balance sheet data as of December 31, 2011, 2010 and 2009, and the selected consolidated statement of operations data for the fiscal years ended December 31, 2010 and 2009 have been derived from our audited financial statements not included in this Annual Report on Form 20-F. 1 Year ended December 31, (U.S. Dollars in thousands except per share and weighted average shares data) Consolidated Statement of Operations Data: Revenues $ Cost of revenues (*) Gross profit Operating expenses, net Research and development (*) Selling and marketing (*) General and administrative (*) Other expenses (income), net ) ) ­­­­2,289 ) Total operating expenses, net (*) Operating loss(*) Financial income, net 26 Other income 35 - - Loss before taxes on income ) Taxes on income (tax benefit) Consolidated net income (loss) Net loss attributable to non- controlling interest Net income (loss) attributable to Syneron's shareholders ) Net earnings (loss) per share: Basic $ ) $ ) $ ) $ ) $ Diluted $ ) $ ) $ ) $ ) $ Weighted-average number of shares used in actual per share calculations: Basic Diluted (*) Includes the following stock based compensation charges: 2 Year ended December 31, (U.S. dollars in thousands) Cost of revenues $
